464 P.2d 559 (1970)
81 N.M. 140
Tolbert J. LYON, Jr., Plaintiff-Appellant,
v.
CATRON COUNTY COMMISSIONERS, Employer, and Security Insurance Group and the St. Paul Insurance Companies, Insurers, Defendants-Appellees.
No. 8985.
Supreme Court of New Mexico.
January 21, 1970.
Ordered that application for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Cause No. 350, 81 N.M. 120, 464 P.2d 410, be and the same is hereby returned to the Clerk of the Court of Appeals.